Title: From Thomas Jefferson to David Ross, 29 January 1781
From: Jefferson, Thomas
To: Ross, David



Sir
Richmond January 29th. 1781

As it will be necessary that every Proposition relating to the trading Department should in future be referred to you, I take the Liberty of inclosing the within extract to you. I am to desire with Respect to this as well as every other one to be sent you hereafter that you will not consider our Transmission of them as ever amounting to a Recommendation to enter into Treaty on them. If you shall think them worth no further notice, you will take no further notice of them. If otherwise you will do on them what you think best.

Th: Jefferson

